Citation Nr: 0306913	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  02-13 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active military service from May 1972 to 
December 1979.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  In that rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable rating effective the date of receipt of the 
veteran's claim in August 2000.  The veteran's disagreement 
with the noncompensable rating led to this appeal.  

Review of the record shows that at a VA audiology 
consultation in October 2001 the veteran reported constant 
tinnitus and at a VA audiology examination in May 2002 the 
veteran reported that he experienced a constant moderate 
bilateral low-pitched humming, which he attributed to 
exposure to aircraft noise while he was in the Air Force.  
This raises the issue of entitlement to service connection 
for tinnitus, and the Board refers this matter to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The veteran has received adequate notice of the evidence 
and information needed to substantiate his claim, and 
relevant evidence necessary for an equitable disposition of 
his claim has been obtained.  

2.  At no time during the appeal period was the veteran's 
hearing loss more severe than level I in the right ear and 
level II in the left ear.  

3.  The veteran's service-connected bilateral hearing loss 
does not result in an exceptional or unusual disability 
picture that would render impractical the application of the 
regular schedular rating standards.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.85, Diagnostic 
Code 6100 (2002).  

2.  Referral for application of extraschedular provisions is 
not warranted in this case.  38 C.F.R. § 3.321(b) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), requires VA to assist a claimant 
in developing all facts pertinent to a claim for VA benefits, 
including a medical opinion and notice to the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the VA Secretary, that is necessary to substantiate the 
claim.  See 38 U.S.C.A. §§ 5103, 5103A; see also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The Board finds that, in this veteran's case, the 
requirements of the Veterans Claims Assistance Act of 2000 
and implementing regulations have been met.  

In the present case, the veteran has been furnished with a 
statement of the case, which provided notice of the pertinent 
law and regulations and of the evidentiary deficiencies that 
resulted in the denial of the claim.  In addition, in a 
letter dated in March 2003 the Board specifically notified 
the veteran that the evidence needed to substantiate his 
claim for a compensable rating for bilateral hearing loss 
would be 


evidence tending to show that specific criteria set forth in 
VA regulations for rating hearing loss were met.  The Board 
referred the veteran to the specific regulations.  The Board 
notified the veteran that VA would make as many requests as 
necessary to obtain records from Federal agencies unless it 
became clear that such actions were futile or it was 
determined that the records do not exist. The Board also 
notified the veteran that it would make reasonable efforts to 
obtain evidence he identified such as private medical 
records, employment records or records from state or local 
government agencies.  The Board requested that the veteran 
identify the names and addresses of all sources of evaluation 
for his hearing loss and explained that VA would request the 
evidence he identified and for which he granted release 
authority.  The Board notified the veteran that he should 
submit relevant evidence in his possession and that it was 
ultimately his responsibility to provide evidence to support 
his claim.  The statement of the case and the March 2003 
Board letter are sufficient to apprise the veteran of the 
evidence that must be submitted to support the claim and to 
advise him which documents would be obtained by the VA in 
furtherance of the duty to assist and which documents must be 
provided by him.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

With respect to the duty to assist, the RO provided the 
veteran with audiology examinations in 2000 and 2002.  The 
veteran has reported no private treatment during the course 
of the appeal and has reported that all his treatment has 
been at the VA medical facilities in Quincy, Illinois, and 
Iowa City, Iowa.  He has submitted a December 2001 VA 
Audiological Services Acknowledgement from the VA Medical 
Center (VAMC) in Iowa City, and the RO has obtained VA 
outpatient records from the Quincy VA Clinic and the Iowa 
City VAMC.  Neither the veteran nor his representative has 
identified any additional evidence that would serve to 
support the veteran's claim.  The veteran has not requested a 
hearing.  

Based on the foregoing, the Board finds that the notification 
and duty to assist provisions have been satisfied and that no 
further actions pursuant to the VCAA need be undertaken on 
the veteran's behalf. 



Relevant law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2002).  Separate diagnostic codes identify the 
various disabilities.  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2002).

Specific schedular criteria

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz; the 
tests are to be conducted without the use of hearing aids.  
38 C.F.R. § 4.85(a).  The Rating Schedule allows for such 
audiometric test results to be translated into a numeric 
designation ranging from level I, for essentially normal 
acuity, to level XI, for profound deafness, in order to 
evaluate the degree of disability from bilateral service-
connected defective hearing.  38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2002).  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. 


§§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is 'an approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. At 54.  

Analysis

The veteran seeks entitlement to a compensable disability 
rating for his service-connected bilateral hearing loss.  As 
indicated above, the resolution of this issue involves 
determining the level of hearing acuity in each ear.  

Schedular rating

On VA audiological evaluation in September 2000, pure tone 
thresholds, in decibels (db), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
40
25
20
30
LEFT
X
45
25
65
70

The pure tone average was 29 db in the right ear and 51 db in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 94 percent in the right ear and of 88 percent in 
the left ear.  Applying these values to the rating criteria 
results in a numeric designation of level I in the right ear 
and level II in the left ear.  

VA outpatient records show that the veteran was seen at the 
Iowa City VAMC for an audiology consultation in October 2001.  
The audiologist reviewed the prior audiometry and stated that 
based on the veteran's primary speech regions he was 


considered to be a candidate for amplification.  The 
audiologist took impressions for hearing aids.  The hearing 
aids had not arrived when the veteran reported for a fitting 
in December 2001, but they were mailed to him the following 
day.  

On VA audiological evaluation in May 2002, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
45
30
30
35
LEFT
X
45
30
70
65

The pure tone average was 35 db in the right ear and 53 db in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 100 percent in the right ear and of 92 percent in 
the left ear.  Applying these values to the rating criteria 
results in a numeric designation of level I in each ear.  

Review of the results of the audiology examinations shows 
that at both times the veteran was examined, application of 
the levels of hearing impairment in each ear to Table VII at 
38 C.F.R. § 4.85 warranted a noncompensable rating.  That is, 
level I in the better ear and level II in the poorer ear 
results in a noncompensable rating, as does the situation 
where the numeric designation is level I in each ear.  

The Board acknowledges that the examination reports document 
that the veteran has less than perfect hearing.  Less than 
perfect hearing is not, however, the standard by which 
compensable ratings are assigned.  The schedular criteria are 
specific, and the veteran's hearing loss is not of sufficient 
severity to warrant a compensable rating.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992) (the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered).  

The Board also acknowledges, as has been asserted by the 
veteran, that his VA treatment records show that his hearing 
loss is of such severity and character that it warrants the 
use of hearing aids.  The Board wishes to make it clear, 
however, that under the Rating Schedule, the fact that a 
veteran's hearing is less than optimal does not translate 
into a compensable disability rating.  Indeed, the Rating 
Schedule, which has been described above, makes it clear that 
monetary compensation may be awarded only when a veteran's 
hearing has degraded to a certain measurable level.  The 
level of disability that warrants a compensable rating has 
not been demonstrated here.  

The present appeal arises from the initial rating assigned at 
the time of the granting of service connection for bilateral 
defective hearing, as distinguished from an appeal from 
denial of a claim for increase as defined in 38 C.F.R. § 
3.160(f) (2002). Under these circumstances, separate ratings, 
known as "staged ratings", are potentially assignable for 
different periods of time as warranted by the evidence.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

In this case, the evidence discussed above does not allow for 
the assignment of a compensable disability rating at any time 
during the period after August 8, 2000, the effective date of 
service connection.  There is no objective evidence that the 
veteran's service-connected disability has appreciably 
changed during this time period.  Indeed, the two 
examinations discussed earlier are the only audiology 
examinations of the veteran since service, and the results of 
both are consistent with the assignment of a noncompensable 
rating.  

Extraschedular rating

In order for the veteran to obtain consideration of factors 
outside of the Rating Schedule, the requirements for an 
extraschedular rating must be satisfied.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An 
extraschedular disability rating is warranted where there is 
an exceptional or unusual disability picture with such 


related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  38 C.F.R. 3.321(b)(1).  The Court has held that 
the question of entitlement to an extraschedular rating is a 
component of a veteran's claim for an increased rating.  See 
Bagwell v. Brown, 9 Vet. App. 157 (1996).  Although the Board 
has no authority to grant an extraschedular rating in the 
first instance, it may consider whether an RO's determination 
with respect to that issue was proper.  See VAOPGCPREC 6-96; 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (the Board may 
consider whether referral to "appropriate first-line 
officials" for extraschedular rating is required); see also 
Bagwell, 9 Vet. App. at 339 (the Board may affirm a RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)).  

After review of all of the evidence of record, the Board 
concludes that referral for application of extraschedular 
provisions is not warranted in this case.  There is no 
evidence that the veteran has been hospitalized for his 
bilateral hearing loss disability at any time, let alone 
frequently.  The Board is likewise unable to find that the 
veteran's bilateral hearing loss has resulted in marked 
interference with employment within the meaning of the 
regulation.  In this regard, the Board notes that the veteran 
has reported that he is a retired police officer, but at no 
time has he alleged that his hearing loss interfered with his 
work in any way.  His only reference to his hearing in 
connection with his work has been his statement that he 
faithfully used hearing protection when he was on the police 
firing range.  The evidence of record does not show, nor does 
the veteran allege, any circumstance resulting from his 
service-connected bilateral hearing loss that would render 
impractical the application of the regular schedular 
standards.  

The Board finds that a preponderance of the evidence is 
therefore against the veteran's claim for a compensable 
rating for his service-connected bilateral hearing loss on 
both a schedular and an extraschedular basis and that the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  The appeal must be denied.  


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

